260 S.W.3d 437 (2008)
Samuel LOMAX, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90438.
Missouri Court of Appeals, Eastern District, Division Two.
August 19, 2008.
Timothy J. Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Samuel Lomax (hereinafter, "Movant") appeals from the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of tampering in the first degree, Section 569.080.1(2) RSMo (2000). Movant was sentenced as a prior and persistent offender to serve twelve years' imprisonment. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
Movant raises two points on appeal. First, Movant claims plea counsel misinformed him about the term of imprisonment he would receive upon pleading guilty, thus violating his due process rights. Second, Movant claims he was denied due process and should be resentenced in that the State failed to present sufficient evidence proving he was a prior and persistent offender.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use *438 of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).